Exhibit 10.31

CONFIDENTIAL

October 5, 2006

Donald T. Heroman
[Residential Address]

Re: Retirement Agreement and General Release of Claims

Dear  Don:

This letter (the “Agreement”) will confirm the arrangements we have discussed
concerning your retirement from Equifax Inc. (the “Company”).

End of Employment. You hereby resign your employment with the Company effective
as of June 1, 2007 (your “Retirement Date”), which will be your last day of 
employment with the Company. As of your Retirement Date, your duties and
responsibilities for the Company will end, and you will no longer be authorized
to transact business or incur any expenses, obligations or liabilities on behalf
of the Company or any of its affiliated entities.

Resignation. You also hereby resign as Chief Financial Officer of the Company
effective as of close of business on the date hereof and you acknowledge that
the Company has accepted your resignation. If requested by the Company, you will
execute additional documents evidencing your resignation from all positions you
hold for the Company and all affiliated entities of the Company (collectively,
“Equifax”) effective as of the date of this letter.

Employment. You acknowledge that you have been employed at the will of the
Company. Between the Effective Date of this Agreement and the Retirement Date,
the Company shall provide you with the salary and benefits payable at the same
levels and in the same manner as are currently in effect. You agree that between
the date when you are first given this Agreement for your consideration and the
Retirement Date, you will use all vacation time to which you would have been
entitled through the Retirement Date under the Company’s policies. After the
Retirement Date, you shall only be entitled to the consideration provided under
this Agreement and all vested rights under the Company’s benefit plans and
programs. You have executed and delivered to the Company concurrently with the
execution and delivery of this Agreement an Employee Confidentiality,
Non-Solicitation and Assignment Agreement in the Company’s current standard form
(the “Confidentiality Agreement”). You acknowledge and agree that you will be
bound by the terms and conditions of the Confidentiality Agreement hereafter in
accordance with its terms, except that the provisions of the “Non-Solicitation
of Employees” paragraph below shall apply in lieu of and shall supersede Section
2 of the Confidentiality Agreement. You further acknowledge and agree that the
execution and delivery of the Confidentiality Agreement and this Agreement and
acceptance thereof by the Company shall not constitute a waiver of any existing
breaches or defaults by you of any other confidentiality or employee assignment
agreement previously entered into by you in favor of Equifax.


--------------------------------------------------------------------------------


Post-Retirement Benefits. In consideration of your agreements and covenants
under this Agreement, commencing after the Retirement Date, the Company will pay
and provide you with the following benefits:

(i) Salary Continuation. You will receive salary at the rate of your current
base salary until the Retirement Date, less payroll deductions required by law
and other deductions authorized by you. On the Retirement Date, you will receive
a lump sum payment of twenty (20) weeks additional base salary, less applicable
deductions. For purposes of this Agreement, your “current base salary” is
$416,162.00 per annum.

(ii) Annual Incentive Payment. You shall be paid in 2007 any annual incentive
payment in accordance with the terms of the Equifax Inc. Key Management
Incentive Plan for 2006. Any such incentive shall be based upon individual and
business performance and your salary through December 31, 2006. The amount of
and payment date of any such incentive payment shall be determined in the manner
applicable under such Plan.

(iii) Health and Life Insurance. Your health and life insurance benefits shall
be terminated as of the Retirement Date. However, you are eligible to continue
your medical benefits, at your election, under the terms available to other
retirees through the Company’s retiree medical plan. With respect to your dental
coverage, you may elect to continue this coverage at your expense in accordance
with the Consolidated Omnibus Budget Reconciliation Act (“COBRA”), provided that
you make a timely election of COBRA coverage and complete the necessary forms
for such coverage. In addition, the $3 million of life insurance coverage
provided to you by the Company under its Executive Life & Supplemental
Retirement Benefit Plan will continue to be available to you as a retiree
pursuant to the terms of the plan and to the extent such benefits are available
to other similarly situated retired participants.

(iv) Financial Planning and Tax Counseling Services. The Company will continue
to provide you with financial planning and tax counseling services through
December 31, 2007. The maximum amount the Company shall be obligated to spend to
provide services to you under this paragraph shall be $15,000 in 2006 (including
any amounts spent in 2006 prior to the Retirement Date) and $12,500 in 2007. The
cost of such services shall be billed to, and paid directly by, the Company and
you shall be “grossed up” for taxes on such amounts consistent with other
executives receiving this benefit.

(v) Stock Awards. Your rights and obligations with respect to all stock option
grants and restricted stock awards you have received from the Company shall be
governed by the terms of the plans, agreements and instruments pursuant to which
such grants were made. For purposes of each of your stock option agreements
(both incentive and non-qualified), your retirement shall be treated as a
termination of employment resulting from your retirement (governed by Section
2(e)(ii) of such agreements). Without limiting the generality of the foregoing,
any stock options unvested on the Retirement Date shall continue to vest under
the original vesting terms.

For purposes of each of your deferred share award (“restricted stock unit”)
agreements (with the single exception of your deferred share award agreement
dated December 20, 2004), your retirement shall be treated as a termination of
employment resulting from your retirement

2


--------------------------------------------------------------------------------


governed by Section 3(b) of such agreements. Without limiting the generality of
the foregoing, any restricted stock units unvested on the Retirement Date shall
vest on such date. With respect to your deferred share award dated December 20,
2004, your retirement shall be treated as a “Good Reason” termination under
Section 3(c) and, pursuant to such provision, shall become fully vested on your
Retirement Date. Distribution of deferred shares upon vesting shall be subject
to the terms of any irrevocable elections in place under the Equifax Inc.
Director and Executive Stock Deferral Plan. Any shares so deferred shall then be
subject to the form and timing of distributions elected under such plan. The
Company will make reasonable efforts to ensure that share certificates for
shares that are immediately distributable are available to you on the Retirement
Date.

(vi) Supplemental Retirement Plan. Your rights will be determined under the
Supplemental Retirement Plan for Executives of Equifax Inc. (“SERP”) based on
your eligibility for Early Retirement as of the Retirement Date. The Company
shall credit you with five (5) years of Senior Executive Officer Service for
purposes of determining benefits thereunder, subject to the terms of the SERP. 
Such service will have been earned under the terms of the SERP on the Retirement
Date and reflects no supplemental service credit under this Agreement.  For
further certainty, it is acknowledged and agreed that the lump sum salary
continuation payment to be made under subparagraph (i) of this Post-Retirement
Benefits paragraph shall not be treated as compensation for purposes of the SERP
or any other retirement plan.

You acknowledge that some of the payments and benefits described in
subparagraphs (i) through (vi) above are consideration in addition to those that
are required to be provided upon your resignation and retirement by the
Company’s policies, agreements, plans (including benefit plans and programs) and
procedures (the “Additional Benefits”), and such Additional Benefits are given
to you in exchange for your executing this Agreement and abiding by its terms.
You further acknowledge that some or all of the payments and benefits described
above are not required by the Company’s policies, plans and procedures following
your resignation and retirement, and constitute value to which you would not be
entitled, unless you executed a release such as that contained in this
Agreement. The payments and benefits provided to you under this Agreement shall
be provided in a manner consistent with the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended, and the regulations and rulings
thereunder (“Section 409A”). No such payment or benefit will be provided in a
manner which will violate Section 409A.

You will not be eligible to be an active participant in any Company (or
affiliated company) benefit plan, including, without limitation, any retirement
plan, stock option or stock grant plan or severance policy or plan, or to
receive any other employment benefits, compensation or severance, after your
Retirement Date, other than as specifically set forth above; provided, however,
nothing in this Agreement shall be interpreted to cause the forfeiture by you of
any vested rights under the Company’s benefit plans and programs, and none of
such vested rights shall be considered Additional Benefits. It is understood and
agreed that, except as specifically set forth above, you remain entitled to any
retirement or health and welfare benefits that vested on or before your
Retirement Date. Other than as set forth in this Agreement, no further amounts
shall be due or owed to you from or on behalf of Equifax for or in any way
relating to or connected with your employment with the Company.

3


--------------------------------------------------------------------------------


Post-Retirement Indemnity. The Company agrees to defend and indemnify you to the
same extent and in the same manner it accords such defense and/or
indemnification to other officers of the Company, in accordance with applicable
law, by-laws or insurance policies. Unless required by law or by-laws and/or
within the provided coverage of any applicable insurance policy, this paragraph
does not include defense or indemnity for any act or omission on your part
outside the course and scope of your employment, or in excess of your actual
authority without Company authorization, or involving any fraud or
misrepresentation, or any intentional or grossly negligent violation of local,
state or federal statutory or common law or of any rights of others.

Departure Announcement. The Company retains the right to determine the content
of any press release concerning your retirement that it may issue following your
execution of this Agreement. The Company shall permit you to review the content
of any press release concerning your retirement before it is published, but you
acknowledge that you do not have any right to make changes to any such press
release and that the Company may publish any such press release without
obtaining your approval of the content of the press release. You agree that,
except with the prior written consent of the Company, you will not make any
public announcement or communicate, directly or indirectly, with the public or
any press or media representative regarding the circumstances of your retirement
from the Company.

Nondisparagement. You understand that your entitlement to the Additional
Benefits agreed to above is conditioned on your compliance with the terms of
this Agreement. You agree not to make any oral or written statement or take any
other action which disparages or criticizes Equifax’s management, products,
services or practices (including its business plans and strategies), damages
Equifax’s good reputation or impairs its normal operations. The Company agrees
that it shall cause its directors and the officers elected by the Board of
Directors not to make any oral or written statement or take any other action
which disparages or criticizes your work performance, professional competence or
your good reputation. Truthful testimony compelled by legal process or in the
context of enforcing the terms of this Agreement or other rights, powers,
privileges or claims not released by this Agreement shall not be considered a
violation of this provision by either party.

Noncompetition. You agree that you will not, commencing on the Effective Date of
this Agreement and continuing through the date that is twelve (12) months after
the Retirement Date, within the Territory (as defined in the attached Exhibit
A), directly or indirectly, provide any Services to or for the benefit of any
individual, business, corporation or other entity or organization that provides
any of the following products or services to or for customers: consumer credit
reporting services and products; commercial credit reporting services and
products; credit and direct marketing services and products (defined as
information products and databases which enable customers to identify and target
an audience for marketing or customer relationship management purposes);  data
based fraud protection services, employment screening services, airport
passenger security services, and identity authentication services (collectively,
the “Company’s Products and Services”). As used herein, “Services” means
participating in, and managing and supervising others in, marketing, sales,
customer service, supplier relations, administration, personnel, formulation and
implementation of budgets and strategic, financial and operational plans, and
the delivery of products and services to customers.

4


--------------------------------------------------------------------------------


Non-Solicitation of Customers. You agree that, commencing on the Effective Date
of this Agreement and continuing for a period of twelve (12) months following
the Retirement Date, you will not, directly or indirectly, solicit, or assist
others in soliciting, any business from any of Equifax’s customers with which
you had material contact (i.e., dealt with, supervised dealings with or obtained
confidential information concerning) on Equifax’s behalf during the two-year
period preceding the Retirement Date, for purposes of providing products or
services that are identical to or reasonably substitutable for the Company’s
Products and Services.

Non-Solicitation of Employees. You agree that you will not at any time during
the period commencing on the Effective Date of this Agreement and continuing for
a period of twelve (12) months after the Retirement Date, directly or
indirectly, whether alone or with any other person or entity as a partner,
officer, director, employee, agent, shareholder, consultant, sales
representative or otherwise, solicit for employment or assist in the
solicitation for employment of any Equifax employee with whom you had regular
contact in the course of your employment or any Equifax employee at any facility
where you performed services for Equifax within the Territory defined in Exhibit
A.

Acknowledgements regarding Restrictive Covenants. You acknowledge that you have
been in a senior position of trust and responsibility for Equifax and have been
provided access to a substantial amount of confidential and proprietary
information of Equifax, as well as to important customers and valuable employees
of Equifax, that the covenants in the “Nondisparagement”, “Noncompetition”,
“Non-Solicitation of Customers” and “Non-Solicitation of Employees” paragraphs
of this Agreement are reasonable in light of the substantial rights and benefits
you will receive under this Agreement and the serious harm to Equifax that could
result if you engaged in the conduct prohibited by such paragraphs, and that you
are capable of obtaining gainful, lucrative and desirable employment following
the Retirement Date that does not violate the restrictions of this Agreement.

Confidentiality. You warrant that you have not communicated with or disclosed,
and agree that you will not communicate with or disclose to anyone, including,
but not limited to, any communications media or financial analyst, or any
officer, employee, supplier, customer or competitor of Equifax, or any other
person, except for your communications with the Company’s Chief Executive
Officer and General Counsel, the fact of your retirement from Equifax, or the
circumstances surrounding that retirement, other than to confirm that you have
resigned to pursue other interests. The foregoing does not apply to
communications authorized by the Company, and will not prevent you from having
discussions, on a confidential basis, regarding your retirement with your legal,
tax or financial advisers, provided that they agree to be bound by the
confidentiality obligations of this paragraph. Furthermore, except to the extent
the Company has publicly disclosed the specific terms, amount and fact of this
Agreement, you agree that, except for the restrictive covenants of this
Agreement which you are free to disclose to prospective employers, you will keep
the terms, amount and fact of this Agreement completely confidential, and that,
except as required by law or authorized in writing by the Company, you will not
hereafter disclose any information concerning the fact of or provisions of this
Agreement to anyone other than your immediate family and legal, tax or financial
advisors, all of whom will be informed by you of, and be bound by, this
confidentiality provision. As used in this Agreement, “authorized by the
Company” or words of similar effect shall mean the authorization of the Chief
Executive Officer or General Counsel of the Company.

5


--------------------------------------------------------------------------------


Post-Retirement Cooperation. You agree to cooperate fully with and devote your
reasonable best efforts to providing assistance reasonably requested by Equifax.
Such assistance shall not require you to be active after the Retirement Date in
Equifax’s day-to-day activities and you shall be reimbursed, upon providing
appropriate documentation, for all reasonable and necessary out-of-pocket
business expenses incurred in providing such assistance. Without limiting the
generality of the foregoing, you agree to provide reasonable assistance to the
management of Equifax in connection with the transition of your previous duties
and responsibilities and to assist Equifax, including after the completion of
all salary continuation payments payable hereunder, in the defense of any
pending or subsequently filed lawsuit, arbitration or administrative proceeding
(collectively, “Suits”) against Equifax and/or any of its officers, directors,
employees or agents by providing truthful testimony or other requested lawful
forms of assistance; in the analysis, preparation and prosecution by Equifax of
any Suit against any individual, company or other person, including by providing
truthful testimony in connection with any such Suit; and in connection with any
other dispute or claim arising out of any matter for which you were responsible
during your employment or about which you have knowledge. The Company agrees
that its requests for assistance will not unreasonably interfere with the
requirements of your subsequent employment or other personal and professional
obligations.

Access to Property. On and after your Retirement Date, you will not have access
to Equifax’s executive offices or any of its other facilities or systems except
as requested or authorized by Equifax.

Return of Property. Except for items (if any) you are permitted to retain by an
express provision of this Agreement, you agree that you will return to Equifax
on or before the Retirement Date any and all Equifax property in your possession
or control, including, but not limited to, all keys, credit cards, security
passes, computers and other tangible items or equipment provided to you by
Equifax for use during your employment, together with all written or recorded
materials, documents, computer discs, plans, records, notes, files, drawings or
papers, and all copies thereof, relating to the business or affairs of Equifax.

Covenant Not to Sue and Release. You represent that you have not, and agree, to
the maximum extent permitted by applicable law, that you will not, file any
claims, complaints, charges or lawsuits against the Company (including any of
the Company’s present and former divisions, subsidiaries and other affiliated
entities, predecessors, successors and assigns), its benefit plans and programs,
or any of their respective present or former agents, directors, officers,
trustees, employees, consultants, owners, representatives or attorneys
(hereinafter collectively referred to as the “Releasees”), about anything which
has occurred up to and including the date you execute this Agreement, except
such claims, complaints, charges or lawsuits seeking vested rights under the
Company’s benefit plans and programs, including benefits under pension and
retirement plans that are vested under the terms thereof, or any rights or
benefits expressly created or preserved by this Agreement. In addition, except
for any vested rights under the Company’s benefit plans and programs, including
benefits under pension and retirement plans that are vested under the terms
thereof, and any rights or benefits expressly created or preserved by this
Agreement (which are not released or modified by this Agreement), and in further
consideration of the benefits we have agreed to provide you, you do hereby
release and discharge each and all of the Releasees from any and all claims,
liabilities, agreements, damages, losses or expenses

6


--------------------------------------------------------------------------------


(including attorneys’ fees and costs actually incurred), of any nature
whatsoever, known or unknown (hereinafter “Claim or “Claims”), which you have,
may have had, or may later claim to have had against any of them for personal
injuries, losses or damage to personal property, breach of contract (express or
implied), breach of any covenant of good faith (express or implied), or any
other losses or expenses of any kind (whether arising in tort, contract or by
statute) resulting or arising from anything that has occurred prior to the date
you execute this Agreement. You understand and agree that you will not hereafter
be entitled to pursue any Claims arising out of any violation of your rights
while employed by the Company against any of the Releasees in any state or
federal court or before any state or federal agency for back pay, severance pay,
liquidated damages, compensatory damages, or any other losses or other damages
to you or your property resulting or arising from any claimed violation of state
or federal law, including, for example, Claims arising under Title VII of the
Civil Rights Act of 1964, the Age Discrimination In Employment Act of 1967, the
Americans With Disabilities Act, the Employee Retirement Income Security Act,
and Claims under any other federal or state statute or common law. This
Agreement does not, however, waive rights or claims that may arise after the
date you sign it below.

For the purpose of implementing a full and complete release and discharge of the
Releasees, you expressly acknowledge that this Agreement is intended to include
in its effect, without limitation, all Claims which you do not know or suspect
to exist in your favor at the time of execution hereof, and that this Agreement
contemplates the extinguishment of any such Claim or Claims. You expressly waive
and relinquish all rights and benefits which you may have under any state or
federal statute or common law principle that would otherwise limit the effect of
this Agreement to claims known or suspected prior to the date you execute this
Agreement, and do so understanding and acknowledging the significance and
consequences of such specific waiver. The undertakings and benefits of this
covenant not to sue and release shall survive and not be extinguished by either
party’s breach of the other provisions of this Agreement.

This Agreement does not prohibit you from enforcing the terms of this Agreement.
Furthermore, this Agreement does not prohibit you from attempting to challenge
the legal sufficiency of your release of Age Discrimination in Employment Act
claims or filing an administrative charge of age discrimination with the Equal
Employment Opportunity Commission. However, this Agreement does release any
Claim that you have or might have for monetary relief or any other remedy to you
personally, that arises out of any proceeding before a government agency or
court that relates to any Claim released herein. If any agency or court takes
jurisdiction over any matter in which you have or may have any personal
interest, you agree to inform that agency or court that this Agreement is a full
and final settlement by you of all Claims released under this Agreement.

Withholding Taxes. All payments and deliveries to you hereunder will be subject
to withholding of taxes and other amounts as required by law.

Consequences of Breach. You agree that you will indemnify and hold the Releasees
harmless from any loss, cost, damage or expense (including attorneys’ fees)
incurred by them arising out of your breach of any portion of this Agreement,
excluding any breach of the obligations set forth in the Post-Retirement
Cooperation section of this Agreement. You also understand that your entitlement
to and retention of the lump sum salary continuation payment to be made under

7


--------------------------------------------------------------------------------


subparagraph (i) of the “Post-Retirement Benefits” paragraph of this Agreement
and all other Additional Benefits that we have agreed to provide you (except for
$500 of such payments and benefits, which you shall in all cases be entitled to
retain), are expressly conditioned upon your fulfillment of your promises
herein, and you agree, to the extent permitted or required by law, immediately
to return or repay the amounts of such benefits you have received from us, upon
your filing or asserting any Claim against the Releasees (other than claims for
breach of this Agreement) or upon your breach of any other provision of this
Agreement, excluding any breach of the obligations set forth in the
Post-Retirement Cooperation section of this Agreement; provided that if you
breach the “Noncompetition”, “Non-Solicitation of Customers” and
“Non-Solicitation of Employees” paragraphs of this Agreement, you will not be
required to return or repay any such amounts unless you fail to cure the breach
within ten days after receiving notice of the breach from the Company. For
purposes of this paragraph only, the filing of an Age Discrimination in
Employment Act charge or lawsuit will not be considered a breach of this
Agreement; provided, however, that the severance benefits paid to you under this
Agreement may serve as restitution, recoupment and/or set-off in the event you
prevail on the merits of such claim.

Company Release. The Company hereby releases and discharges you from any and all
claims, liabilities, agreements, damages, losses or expenses, of any nature
whatsoever (hereinafter “Company Claim or “Company Claims”), which it has, may
have had, or may later claim to have had against you for personal injuries,
losses or damage to personal property, breach of contract (express or implied),
breach of any covenant of good faith (express or implied), or any other losses
or expenses of any kind (whether arising in tort, contract or by statute)
resulting from, or arising in connection with, your employment with the Company
prior to the date the Company executes this Agreement; provided that the
foregoing release shall not (i)  apply to the Company’s rights to reimbursement
of any outstanding expense advances or return or payment for Company property
for which you are custodian, or to ordinary course withholdings and deductions
from amounts payable to you, (ii) affect the Company’s rights to enforce this
Agreement or any agreement or document executed in connection herewith, or any
Company Claims that may arise after the date you sign it below, or (iii) release
any Company Claim of which neither the Company’s Chief Executive Officer nor its
General Counsel has actual knowledge on the date the Company executes and
delivers this Agreement.

Waiver/Remedies. Except as expressly limited herein, both parties reserve all
rights and remedies available to them in the event of a breach of any provision
of this Agreement by the other party. You acknowledge that if you breach or
threaten to breach your covenants and agreements in this Agreement, then your
actions may cause irreparable harm and damage to the Company which could not be
adequately compensated in monetary damages. Accordingly, if you breach or
threaten to breach this Agreement, then the Company will be entitled to
injunctive or other equitable relief, in addition to any other rights or
remedies of the Company under this Agreement or otherwise. No failure on the
part of either party hereto to exercise, and no delay by either party in
exercising any right, power, or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power, or remedy
by either party preclude any other or further exercise thereof or the exercise
by such party of any other right, power or remedy. No express waiver or assent
by either party of any breach of or default in any term or condition of this
Agreement shall constitute a waiver of or an assent to any succeeding breach of
or default in the same or any other term of condition hereof.

8


--------------------------------------------------------------------------------


Governing Law. This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Georgia and the federal laws of the
United States of America, without regard to rules relating to the conflict of
laws. You hereby consent to the exclusive jurisdiction of the Superior Court of
Fulton County, Georgia and the U.S. District Court in Atlanta, Georgia, and
hereby waive any objection you might otherwise have to jurisdiction and venue in
such courts in the event either court is requested to resolve a dispute between
the parties.

Notices. All notices, consents and other communications required or authorized
to be given by either party to the other under this Agreement shall be in
writing and shall be deemed to have been given or submitted (i) upon actual
receipt if delivered in person or by facsimile transmission, (ii) upon the
earlier of actual receipt or the expiration of two business days after sending
by express courier (such as UPS or Federal Express), and (iii) upon the earlier
of actual receipt or the expiration of seven days after mailing if sent by
registered or certified express mail, postage prepaid, to the parties at the
following addresses:

To the Company:

Equifax Inc.
1550 Peachtree Street Atlanta, Georgia 30309
Fax No.: (404) 885-8766 Attn: Chief Executive Officer

Equifax Inc.
1550 Peachtree Street Atlanta, Georgia 30309
Fax No. (404) 885-8988 Attn: General Counsel

To you:

Donald T. Heroman
[Residential Address]

You shall be responsible for providing the Company with your current address
from time to time. Either party may change its address (and facsimile number)
for purposes of notices under this Agreement by providing notice to the other
party in the manner set forth above.

Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original and all of which together shall constitute
one and the same instrument.

Non-Admission. This Agreement shall not in any way be construed as an admission
by the Company or by any person that it or he has acted wrongfully with respect
to you or any other person, or that you have any claim or cause of action
whatsoever against the Company or any person.

9


--------------------------------------------------------------------------------


Severability. The provisions of this Agreement are severable, and if any term of
this Agreement not essential to its purpose is held to be illegal, invalid or
unenforceable by a court of competent jurisdiction, the remaining terms shall
continue in full force and effect. If any covenant in this Agreement, including,
without limitation, the covenants in the “Nondisparagement”, “Noncompetition”,
“Non-Solicitation of Customers” and “Non-Solicitation of Employees” paragraphs,
is held to be unreasonable, arbitrary or against public policy, such covenant
will be considered to be divisible with respect to scope, time and geographic
area, and such lesser scope, time or geographic area, or all of them, as a court
of competent jurisdiction may determine to be reasonable, not arbitrary and not
against public policy will be effective, binding and enforceable against you.

Consideration Period. Because the arrangements discussed in this Agreement
affect important rights and obligations, the Company advised you to consult with
an attorney before you agreed to the terms set forth herein. You have twenty-one
(21) days from the date you receive this Agreement within which to consider it,
and you may take as much of that time as you wish before signing. If you decide
to accept the benefits offered herein, you must sign this Agreement on or before
the expiration of the 21-day period and return it promptly to the Company. If
you do not wish to accept the terms of this Agreement, you do not have to do
anything.

Revocation Rights. For a period of up to and including seven (7) days after the
date you sign this Agreement, you may revoke it entirely. No rights or
obligations contained in this Agreement shall become enforceable before the end
of the 7-day revocation period. If you decide to revoke this Agreement, you must
deliver to the Company’s General Counsel a signed notice of revocation on or
before the last day of this 7-day period. Upon delivery of a timely notice of
revocation by you, this Agreement shall be canceled and void, and neither you
nor the Company shall have any rights or obligations arising under it.

Effective Date. This Agreement shall become effective at midnight on the seventh
day (the “Effective Date”) after you execute it below; unless it is earlier
revoked by you pursuant to the provisions set forth in the “Revocation Rights”
paragraph of this Agreement.

Entire Agreement. This Agreement supersedes all other prior discussions and
agreements with respect to the matters covered hereby and, except as otherwise
expressly provided in this Agreement, contains the sole and entire agreement
between the parties relating to the subject matter hereof. In the event of any
inconsistency between this Agreement and the terms and conditions of the
Confidentiality Agreement or any other agreement that is not superseded by this
Agreement, this Agreement shall be deemed to amend such terms and conditions and
shall control. On the Effective Date of this Agreement, your Change-in-Control
agreement with the Company shall terminate.

Acknowledgments. If the terms of this Agreement correctly set forth our
agreement, please so indicate by signing in the appropriate space below and
initialing each page. Your signature will be an acknowledgment that no other
promise or agreement of any kind has been made to you by the Company to cause
you to execute this Agreement, that you were afforded a reasonable period of at
least twenty-one (21) days to review this Agreement and to consult with an
attorney or other person of your choosing about its terms before signing it,
that the only consideration for your signature is as indicated above, that you
fully understand and accept this Agreement, that

10


--------------------------------------------------------------------------------


you are not coerced into signing it, and that you signed it knowingly and
voluntarily because it is satisfactory to you.

 

Sincerely,

EQUIFAX INC.

By:

 

 

Kent E. Mast
Corporate Vice President and General Counsel

 

I have carefully read the above Retirement Agreement and General Release of
Claims, understand the meaning and intent thereof, and voluntarily agree to its
terms this 5th day of October, 2006.

 

 

 

Donald T. Heroman

 

 

 

I acknowledge that I first received this Retirement Agreement and General
Release of Claims on the 3rd day of October, 2006.

 

 

 

Donald T. Heroman

 

 

 

11


--------------------------------------------------------------------------------


EXHIBIT A

You acknowledge that during the twelve-month period before the Retirement Date,
you provided Services for or on behalf of the Company in the following countries
(the “Territory”):

United States of America
Canada
Brazil
Chile
Argentina
Uruguay
Peru
United Kingdom
Spain
Portugal

12


--------------------------------------------------------------------------------